                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                                 5:18-cv-00135-RJC
                               (5:15-cr-00069-RJC-1)

KIMBERLY MICHAELS DIPADOVA, )
                                    )
   Petitioner,                      )
                                    )
       vs.                          )                               ORDER
                                    )
UNITED STATES OF AMERICA,           )
                                    )
   Respondent.                      )
____________________________________)

       THIS MATTER is before the Court on its own motion.

       After conducting an initial review of Petitioner Kimberly Michaels Dipadova’s pro se

Motion to Vacate, Set Aside or Correct Sentence under 28 U.S.C. § 2255, see Rules Governing

Section 2255 Proceedings for the United States District Courts, Rule 4(b), this Court entered an

Order on August 29, 2018, directing the Government to file an answer, motion or other response

to the Motion to Vacate within 45 days (Order 3, Doc. No. 4). Upon conducting a status review

of the docket in this action, the Court discovered that the United States Attorney’s Office was not

served a copy of the Court’s Order (Notice of Electronic Filing, Doc. No. 4, Aug. 29, 2018).

       IT IS, THEREFORE, ORDERED that the Government shall file an answer, motion or

other response to Petitioner’s § 2255 Motion within forty-five (45) days from entry of this Order.



                                         Signed: October 26, 2018
